    Case 1:19-cr-00281-LMB Document 3 Filed 10/16/19 Page 1 of 2 PageID# 3
                                                                                     If c - -; ro'



                                                                                     OCl I 6 2019
                    IN THE UNITED STATES DISTRICT COURT FOR TF E
                                                                                CLEHK. U.S. DIS]RiCT COURT !
                                                                                   ALEXANDRIA,             j
                             EASTERN DISTRICT OF VIRGINIA


                                       Alexandria Division

UNITED STATES OF AMERICA


            V.

                                                     Criminal No. Icrl9:
THASI LIMITED,
trading as (or doing business as)
THE BRITISH SHOP,

                 Defendant


                                    CRIMINAL INFORMATION


       THE UNITED STATES ATTORNEY CHARGES THAT:


                                                 Count 1


       Between on or about February 2013 and March 2018,in Loudoun County, within the

Eastern District of Virginia, and elsewhere, defendant THASI LIMITED,trading as(or doing

business as) THE BRITISFI SHOP,tlirough the actions of an employee, did unlawfully and

knowingly import and bring into the United States merchandise contrary to law. In specific, on

or about the dates specified above, THASI LIMITED, trading as(or doing business as)THE

BRITISH SHOP,through the actions of an employee, caused to be imported from

Southhampton, England, and then transported to Middleburg, Virginia, over 100 undeclared

wildlife items, including items protected by the Endangered Species Act and the Convention on

International Trade in Endangered Species, such as sea turtle shell, sawfish blades, crocodile skin

bags, coral, and mounted birds of prey, in violation of Title 16, United States Code, Section

1538(c)(1), all in violation of Title 18, United States Code, Section 545.
    Case 1:19-cr-00281-LMB Document 3 Filed 10/16/19 Page 2 of 2 PageID# 4




                                                 Count 2


       Between on or about February 2013, and on or about April 18, 2018,in Loudoun County,

within the Eastern District of Virginia, and elsewhere, defendant THASI LIMITED, trading as

(or doing business as) THE BRITISH SHOP,through the actions of an employee, did unlawfully

and knowingly aid and abet the sale of endangered species and other wildlife illegally imported

into the United States. In specific, the defendant aided and abetted the sale offour sawfish

blades, a flask and a case made from crocodile skin, ajar and a box made from sea turtle shell, a

mounted barn owl, a table made with mother of pearl inlay, a turtle shell box, an African

antelope mount, a duster made from ostrich feathers, and a porcupine quill box, all of which

were previously imported into the United States in violation of Title 16, United States Code,

Section 1538(a)(1)(A), Title 16, United States Code, Section 1538(d)(1), and Title 18, United

States Code, Section 545, all in violation of Title 16, United States Code, Sections 3372 and

3373, and Title 18, United States Code, Section 2.

                                                Forfeiture


       Pursuant to Title 18, United States Code, Section 545,if convicted of the violation

charged in Count 1 of this Criminal Information, the defendant shall forfeit $175,000,

representing the value of merchandise introduced into the United States in violation of Title 18,

United States Code, Section 545.

                                             G.Zachary Terwilliger
                                             United States Attorney

                                       By:
                                             Gordon D. Kromberg
                                             Assistant United States Attorn^
